Citation Nr: 1546747	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  15-23 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1952 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the claims for entitlement to service connection for bilateral hearing loss and for entitlement to service connection for tinnitus.

In appealing the September 2013 rating decision, the Veteran, in May 2014, elected the Decision Review Officer (DRO) review process.  See May 2014 DRO Process Election Letter; see also May 2014 Veteran's Representative Correspondence.  Thereafter, in June 2015, a St. Louis Regional Office DRO Officer conducted a de novo review and issued a statement of the case, which denied the claims for bilateral hearing loss and tinnitus.  See June 2015 Statement of the Case.  The appeal is now before the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.
 
The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Resolving all doubt in favor of the Veteran, his tinnitus is causally or etiologically due to acoustic trauma that occurred during service. 


CONCLUSION OF LAW

Service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting the claim for entitlement to service connection for tinnitus.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.  He asserts he was exposed to acoustic trauma during service and that he suffers from tinnitus as a result of that exposure.




Applicable Laws

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  However, this method is only applicable if the claimed disability is a chronic condition as set forth in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.309(a),(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because diseases of the nervous system is specifically listed as a chronic disease under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is for application in the Veteran's claim of service connection for tinnitus.

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for an organic disease of the nervous system, such as tinnitus, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Facts

The Veteran's personnel records indicate that he was a construction equipment mechanic and that he received a Combat Action Ribbon.  See DD-214.  As such, the June 2015 DRO de novo review conceded exposure to acoustic trauma during service.  See June 2015 Statement of the Case.  

The Veteran's service treatment records were reviewed.  

On his October 1952 enlistment examination, the Veteran's ears were noted to be normal.  See Service Treatment Records, page 18.  Thereafter, a June 1961 treatment note indicated the Veteran having ear ache problems.  See Service Treatment Records, page 107.  A March 1971 treatment note also acknowledged the Veteran's complaints about his ears.  See Service Treatment Records, page 33.  However, the Veteran's November 1971 discharge from active duty examination did not indicate any ear or hearing abnormalities.  See Service Treatment Records, page 30.   

Post-service records were reviewed.  These treatment records are silent for any complaints or treatment for tinnitus.  

The Veteran was afforded a VA examination in May 2015.  The May 2015 VA examiner noted that the Veteran reported having recurrent tinnitus and acknowledged the Veteran's lay statements about him first noticing tinnitus while in service.  See May 2015 VA Examination. 

The May 2015 VA examiner concluded that the Veteran's tinnitus is less likely than not related to military noise exposure.  Id.  

In providing a rationale for this conclusion, the May 2015 VA examiner, in pertinent part, noted that:

According to the NOISE MANUAL[...], "only seldom does noise cause a permanent tinnitus without also causing hearing loss[.]"  The Veteran's hearing sensitivity was within normal limits upon separation.  Id.  

Thereafter, in a June 2015 VA Form 9, the Veteran once again stated that his ringing in both ears developed while he was in the military.  See June 2015 VA Form 9.  The Veteran also noted that he was only exposed to high noise during his time in the military, as he has worked in an office for the entirety of his post-service civilian career.  Id. 

Analysis

The Board notes that the examination results from the May 2015 VA examination demonstrate that the Veteran currently suffers from recurrent tinnitus.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra. 

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, as stated previously, exposure to acoustic trauma during service is conceded.  Thus, element (2) set forth under Shedden, in-service incurrence, has been satisfied.  See Shedden, supra. 

Therefore, the pertinent inquiry is whether the in-service acoustic trauma caused the Veteran's current tinnitus.  The Board concludes that it did.

The Board notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, there is no dispute that the Veteran is competent to report symptoms of ringing in the ears that he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In the May 2015 VA examination, the Veteran reported recurrent tinnitus and also that he first noticed tinnitus while in service.  See May 2015 VA Examination.  In June 2015, he once again made lay statements that the ringing developed in both of his ears while he was in the military.  See June 2015 VA Form 9.      

The Board finds these statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Veteran has consistently reported that he has experienced constant tinnitus, which started in service.  To further support that these statements are credible, the June 1961 and March 1971 treatment notes acknowledge the Veteran's in-service complaints about his ears.  See Service Treatment Records, page 107; see also Service Treatment Records, page 33.

The Board acknowledges the May 2015 negative nexus opinion concerning the etiology of the Veteran's tinnitus; however, the Board notes that in providing a rationale for this opinion, the VA examiner failed to properly take into account the Veteran's statements about his tinnitus starting while in service and about his continued symptomatology since leaving service.  Additionally, in forming the negative opinion, the examiner used the lack of a diagnosis of hearing loss upon separation, in conjunction with a reference to a Noise Manual, which states that permanent tinnitus cannot occur without also causing hearing loss.  In doing so, however, the May 2015 examiner did not take into account the Veteran's documented complaints of ear problems while in service.  The Board also notes that the Court has found that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service disorder and instead relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  As such, the Board agrees with the August 2015 Statement of Accredited Representative in Appeal Case, which argues that the May 2015 negative opinion was speculative.  See August 2015 Statement of Accredited Representative in Appeal Case.

Accordingly, because the May 2015 negative opinion does not properly take into account the Veteran's in-service treatment records and does not contemplate the Veteran's lay reports of tinnitus during and after service, the Board finds this opinion to be of little probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Given the competent and credible statements of record asserting tinnitus during service and statements about this condition continuing after service, the Board resolves doubt in the Veteran's favor and finds that element (3) set forth under Shedden, causal relationship, has been satisfied.  See Shedden, supra.  

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  Thus, the Veteran's service-connection claim for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He essentially contends that he has a current bilateral hearing loss disability that can be attributed to in-service exposure to acoustic trauma.  However, the Board must remand his claim in order to obtain an addendum VA medical opinion prior to this adjudication. 

A medical opinion is adequate when it is based upon consideration of prior medical history and examinations, and describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In the present claim, the Board must address whether the record shows persuasive evidence of current bilateral hearing loss disability and a medically-sound basis for otherwise attributing such disability to service, notwithstanding hearing found to be within normal limits on audiometric testing at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran was afforded a VA audiological examination in May 2015.  The May 2015 VA examiner diagnosed the Veteran with bilateral hearing loss.  See May 2015 VA Examination.  However, the VA examiner opined that the Veteran's current bilateral hearing loss is less likely than not related to acoustic trauma from his military noise exposure.  Id.  In providing a rationale for this conclusion, the May 2015 VA examiner, in pertinent part, stated that:

[The] Veteran's hearing thresholds at time of separation were WITHIN NORMAL LIMITS.  According to the American College of Occupational Medicine Noise and Hearing Conservation Committee, "a noise induced hearing loss will not progress once noise exposure is stopped[.]"  Id. 

The Board finds this opinion to be inadequate as it was based solely on the Veteran's hearing being within normal limits at separation from service.

The Board notes that the lack of any evidence that a Veteran exhibited a hearing loss disability (within VA standards) during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385 . . . .  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).
   
In this regard, the Veteran's service treatment records reflect that he was given two audiological examinations while in service.

His service treatment records contain an undated audiological examination from the U.S. Naval Auxiliary Air Station in Fallon, Nevada.  See Service Treatment Records, page 42.  The Veteran, within his June 2015 VA Form 9, notes that he was treated for hearing complications while he was stationed at the Naval Air Station in Fallon, Nevada within the 1963-1964 time period.  See June 2015 VA Form 9.   This examination noted pure tone thresholds, in decibels, as follows:

 


HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
-10
0
LEFT
-5
-10
-10
-10
5
      



Conversion of the pre-1967 ASA data to ISO (ANSI) units yield the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
0
5
LEFT
10
0
0
0
10

The Veteran's November 1971 discharge from active duty examination noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
-
5
LEFT
10
5
5
-
10

The above evidence reflects that the Veteran did not manifest hearing loss for VA purposes during service, but it does demonstrate an upward shift in some of the measured frequencies, bilaterally, in the course of his service.  Despite this fact, the May 2015 VA examiner failed to comment on these thresholds shifts within the negative nexus opinion.

Moreover, the May 2015 VA examiner also did not take into account the Veteran's June 1961 and March 1971 service treatment notes, which acknowledged the Veteran's complaints of ear problems while in service.  See Service Treatment Record, page 107; Service Treatment Record, page 33.

Thus, for all the reasons stated above, the Board finds the May 2015 VA opinion to be inadequate and an addendum opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's bilateral hearing loss.  If deemed necessary by the examiner, afford the Veteran a VA examination for his bilateral hearing loss.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent):

That the Veteran's bilateral hearing loss is causally or etiologically due to service, or had an onset during service, to include the documented threshold shifts during service.

In so opining, the VA examiner must discuss the significance of upward shifts that occurred in the Veteran's bilateral hearing at various frequencies from audiometric testing performed during service.

The VA examiner should also note that exposure to acoustic trauma during service is conceded. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. 

An appropriate period of time should be allowed for response.

4.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


